Exhibit 10.4

 

Manugistics Group, Inc.

Description of Compensation Arrangements for Named Executive Officers

 

Following is a description of the compensation arrangements for each of the
Company’s named executive officers (the “officers”).  The compensation
arrangements consist of salary and perquisites, annual cash incentive
compensation and equity awards.  Each of the officers is an at-will employee of
Manugistics except for Mr. Cowan, who is party to an employment agreement with
the Company incorporated by reference to Exhibit 99.1 to the Company’s Current
Report on Form 8-K, filed on July 27, 2004 and Exhibit 10.2 to the Company’s
Quarterly Report on Form 10-Q for the quarter ended August 31, 2005.

 

Name and Position

 

Base Salary

 

Joseph L. Cowan

 

$

400,000

 

Chief Executive Officer

 

 

 

Raghavan Rajaji

 

$

315,000

 

Executive Vice President and Chief Financial Officer

 

 

 

Ronald P. Kubera

 

$

225,000

 

Senior Vice President of Consumer Goods

 

 

 

 

The officers are entitled to all benefits made generally available to
Manugistics employees.  In addition, under his employment agreement, Mr. Cowan
is eligible for certain perquisites.

 

Messrs. Rajaji and Kubera are eligible to receive an annual incentive cash bonus
in an amount ranging up to 95% and 100%, respectively, of their base salary
based on corporate performance, managerial and personal award targets or goals
to be determined by the Compensation Committee based upon the recommendation of
the Chief Executive Officer. Under his employment agreement, Mr. Cowan is
eligible to receive an annual incentive cash bonus in an amount ranging up to
100% of his base salary based on award bonus targets established by the Board or
the Compensation Committee.

 

Each officer, other than the Chief Executive Officer, is eligible to receive
performance awards in the form of stock option grants and restricted stock
awards to be determined by the Compensation Committee based upon the
recommendation of the Chief Executive Officer.  Under his employment agreement,
Mr. Cowan is eligible to receive performance awards in the form of stock option
grants and restricted stock awards upon the approval of the Compensation
Committee.

 

Except for the Chief Executive Officer, each officer is a party to an offer
letter, which generally provides for stock option grants and annual incentive
cash bonuses, and a Change in Control Agreement, the form of which is attached
as Exhibit 10.3 to the Company’s Quarterly Report on Form 10-Q for the quarter
ended August 31, 2005.

 

--------------------------------------------------------------------------------

 